SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 5, 2010 DENDREON CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30681 22-3203193 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 3005 First Avenue Seattle, Washington (Address of principal executive offices) (zip code) (206)256-4545 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. Dendreon Corporation (“Dendreon”) today announced that its Board of Directors has set the date for the Company's Annual Meeting of Stockholders as well as the record date for stockholders eligible to vote at the meeting. The Annual Stockholders' Meeting will be held on Wednesday, June 2, 2010 at 9:00 am Pacific Time at the Grand Hyatt San Francisco, 345 Stockton Street, San Francisco, California 94108. Stockholders of record as of the close of business on April 16, 2010 will be eligible to vote at the meeting. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DENDREON CORPORATION By: /s/Richard F. Hamm, Jr. Richard F. Hamm, Jr. Senior Vice President, Corporate Development, Date: April 5, 2010 General Counsel and Secretary 3
